DETAILED ACTION
		Application No. 16/779,082 filed on 12/12/2021 has been examined. In this Office Action, claims 1-8 and 17-28 are pending. Claims 9-16 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 17, 21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen (US 2011/0252028 A1) in view of Mahapatra et al (US 2019/0043127 A1, which claiming priority of provisional application 62/541132 filed on Aug.4, 2017).
	As per claim 1, Jensen teaches a method for searching genealogical records, the method comprising: receiving a user query that specifies one or more genealogical characteristics; performing searches on a plurality of genealogical databases with the genealogical characteristics, each search on a genealogical database returning a search result including one or more genealogical records identified according to the genealogical characteristics of the user query (see fig.2, [0036], e.g., first result set can be retrieved from one or more databases, the retrieval results can depend on the query terms/characteristics and the type of search performed); combining the search results to generate a combined result including one or more of the genealogical records from the search results (see fig.2, e.g., creating a single consolidated results (e.g., combined data results) from unconsolidated results);
and presenting a ranked combined result of genealogical records in response to the user query (fig.2 and fig.5, e.g., results can then be scored against the user's query and ranked, the consolidated results are scored, they can be displayed to the user).
 Jensen does not explicitly teach ranking the genealogical records in the combined result using a machine learning model, the machine learning model trained to assign a weight to the search result returned from each of the genealogical databases; and 
However, Mahapatra teaches ranking the genealogical records in the combined result using a machine learning model, the machine learning model trained to assign a weight to the search result returned from each of the genealogical databases ([0076]-[0077], e.g., the computing system combines the internet search income records and the database income records to form combined income record results. In operation 514, the computing system identifies candidate income records from the combined income record results to be used for income prediction, the computing system compares each income record of the combined income record results to the user data to determine a similarity score for each income record of the combined income record results, A machine learning model, such as a decision tree, uses the attribute similarity scores to generate an overall similarity score for each income record); 
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Mahapatra with the teachings of Jensen in order to efficiently enabling a method to generate records from set of databases based on user query and generated records are combined from the set of databases to form combined income record results (Mahapatra).

Regarding claims 17, 21, claims 17, 21 are rejected for substantially the same reason as claim 1 above. 


 	As per claim 3, wherein the plurality of genealogical databases further comprises one or more of: a death record database, census record database, a court record database, a probate record database, and a DNA database ([0007], e.g., criminal records, tax records and DNA sequences, Mahapatra). 
Regarding claim 23, claim 23 is rejected for substantially the same reason as claim 3 above. 

Claims 5 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen (US 2011/0252028 A1) in view of Mahapatra et al (US 2019/0043127 A1, which claiming priority of provisional application 62/541132 filed on Aug.4, 2017) further in view of Duncan (US 2017/0213127 A1).
 	As per claim 5, Jensen and Mahapatra do not explicitly teach wherein the machine learning model is trained with a training dataset, the training dataset comprising a plurality of historical search results, wherein each historical search result comprises a historical user query and historical user actions associated with the genealogical records found based on the historical user query. 
However, Duncan teaches wherein the machine learning model is trained with a training dataset, the training dataset comprising a plurality of historical search results, wherein each historical search result comprises a historical user query and historical user 
 Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Duncan with the teachings of Jensen and Mahapatra in order to efficiently enabling a system for discovering ancestors using genomic and genealogic data (Duncan).

Regarding claim 25, claim 25 is rejected for substantially the same reason as claim 5 above. 

Claims 6-8, 19-20 and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen (US 2011/0252028 A1) in view of Mahapatra et al (US 2019/0043127 A1, which claiming priority of provisional application 62/541132 filed on Aug.4, 2017) further in view of Fishkov et al (US 2020/0184382 A1, which claiming priority of provisional application 62/778045 filed on Dec.11, 2018).
 	As per claim 6, Jensen and Mahapatra do not explicitly teach wherein the machine learning model is associated with a performance function that is associated with a weighted linear combination of the plurality of databases.

 Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Fishkov with the teachings of Jensen and Mahapatra in order to efficiently enabling a method of combining optimization methods for selecting one or more optimal models for automated machine learning (Fishkov).

 	As per claim 7, wherein the machine learning model is trained by one or more gradient free algorithms ([0056], e.g., discloses Gradient Descent algorithm, Fishkov).
 
 	As per claim 8, wherein the gradient free algorithms include any combination of one or more of: a Nelder-Mead method, a coordinate ascent method, and a simulated annealing method ([0056], [0066], e.g., wherein discloses optimization algorithm, such as Nelder-Mead, Fishkov). 

Regarding claims 19-20 and 26-28, claims 19-20 and 26-28 are rejected for substantially the same reason as claims 6-8 above. 


It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter
	Claims 2, 4, 18, 22 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Garbero discloses US 20080270431 A1 Genealogical System and Method.
Balogh discloses US 7801832 B2 Systems and methods to identify and locate probate estates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A Sana/Primary Examiner, Art Unit 2166